Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2002/0173143 to Lee et al. (Lee) in view of U.S. Pat. No. 6054384 to Wang et al. (Wang).
Regarding Claim 1, Lee teaches a method for forming a hole structure having a first hole portion and a second hole portion connected to and over the first portion in a stack structure of a semiconductor device, comprising: 
determining a hard mask layer 308a; 
forming the hard mask layer 308a over the stack structure; 
patterning the hard mask layer to form a first patterned hard mask layer that has a first mask opening, the first mask opening having the first lateral dimension w1 (see Fig. 12); 
removing a portion of the stack structure 306a exposed by the first patterned hard mask layer to form an initial hole structure in the stack structure (see Fig. 12); 
patterning the first patterned hard mask layer to form a second patterned mask layer that has a second mask opening, the second mask opening w2 having the second lateral dimension (See Figs. 14-16); and 
removing another portion of the stack structure exposed by the second patterned hard mask layer to form the hole structure (see Fig. 17).
Lee does not explicitly teach that determining the proper hard mask comprises determining an etching resistivity of the hard mask layer being inversely proportional to a difference between a first lateral dimension of the first hole portion and a second lateral dimension of the second hole portion, the first lateral dimension being less than the second lateral dimension.
However, in analogous art, Wang teaches that etch selectivity is critical for controlling the location and shape of small geometry integrated circuit dimensions, such as vias holes in a dual damascene process (Col. 1 lines 37-43).  Therefore, etch selectivity of a masking layer is a result effective variable that directly affects the controllability of feature etching in a substrate, which can be optimized by the person of ordinary skill to meet application specific requirements.

Regarding Claim 2, Lee and Wang teach the method of claim 1, wherein patterning the first patterned hard mask layer comprises patterning the first patterned hard mask layer to increase the first lateral dimension to the second lateral dimension (see again Figs. 14-16).

Regarding Claim 5, Lee and Wang teach the method of claim 1, wherein removing the portion and removing another portion of the stack structure each comprises an anisotropic etch (see the figures showing a directional, anisotropic etch).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wang as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20070026667 to Tashiro et al. (Tashiro).
Regarding Claim 3, Lee and Wang teach the method of claim 1, but do not explicitly teach that determining the hard mask layer comprises determining a carbon content of a carbon-containing material as the hard mask layer, the carbon content increasing as the etching resistivity increases.
However, in analogous art, Tashiro teaches that carbon content in a hard mask directly affects its etch resistivity [0037].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Tashiro since Wang suggests etch resistance is critical for etching small features but is silent regarding how to tune the etch resistance.

Regarding Claim 4, Lee, Wang and Tashiro teach the method of claim 1, wherein forming the hard mask layer over the stack structure comprises forming a spin-on-carbon layer, an amorphous carbon layer, a carbon compound layer, or a combination thereof (Tashiro teaches spin coating [0052] of a carbon compound layer SiOC)

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wang as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20050196952 to Genz et al. (Genz).
Regarding Claims 6-8, Lee and Wang teach the method of claim 1, further comprising: 
forming a soft mask layer 310 over the hard mask layer before patterning the hard mask layer, an etch resistivity of the soft mask layer being lower than the etch resistivity of the hard mask layer; and 
patterning the soft mask layer to form a first patterned soft mask layer; 
removing portions of the hard mask layer exposed by the first patterned soft mask layer to form the first patterned hard mask layer; 
patterning a second patterned soft mask 316 layer to form a second patterned soft mask layer; and 
removing portions of the first patterned hard mask layer exposed by the second patterned soft mask layer form the second patterned hard mask layer (See Figs. 14-16).
However, in analogous art, Genz teaches a dual damascene process using a single photolithography step with a single resist 9 that is etched with oxygen plasma to form a wider opening (Fig. 1D).  An oxynitride hard mask 5 is between the resist and device stack. It would have been obvious to the person of ordinary skill at the time of filing to modify Lee and Wang with the process of Genz in order to reduce the number of masks required, as taught by Genz.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 9, Lee teaches a method for forming a hole structure having a first hole portion and a second hole portion connected to and over the first hole portion in a semiconductor device, comprising: 
forming a first etch mask over the stack structure, the first etch mask having a first mask opening that has a first lateral dimension; 
removing a portion of the stack structure exposed by the first etch mask to form an initial hole structure having an initial depth and the first lateral dimension, the initial depth being equal to or greater than a depth of the first hole portion; 
patterning the first etch mask to form a second etch mask, the first mask opening being patterned to form a second mask opening that has a second lateral dimension, the second lateral dimension being greater than the first lateral dimension; and
removing another portion of the stack structure exposed by the second etch mask to form a first initial hole portion having the first lateral dimension and a second initial hole portion having the second lateral dimension over and connected to the first initial hole portion (see above).
Lee does not explicitly teach performing one of more of a time-controlled etch and a spectrum endpoint etch on the first and second initial hole portions until a bottom surface of the first initial hole portion reaches an etch stop layer of the stack structure, and the first initial hole portion and the second initial hole portion each reaches a respective depth of the first hole portion and the second hole portion, the first initial hole portion and the second initial hole portion respectively forming the first hole portion and the second hole portion.
However, Lee shows a dual damascene process, which inherently must be controlled somehow, but is silent regarding the specific control mechanism. The person of ordinary skill can experiment with well-known methods of etch control with a high expectation of success (MPEP 2143).  In this case, etch timing and spectrum endpoint (optical) methods are notoriously well known, mature, and well understood methods of timing in the semiconductor industry that the person of ordinary skill would be well aware of.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim 9 and further in view of Genz.
Regarding Claims 10 and 14, Lee teaches method of claim 9, wherein: 
forming the first etch mask comprises: 
forming a hard mask layer over the stack structure and a soft mask layer (photoresist, relevant to Claim 14) over the hard mask layer, an etch resistivity of the soft mask layer being lower than an etch resistivity of the hard mask layer; and 
patterning the soft mask layer to form a first patterned soft mask layer; removing portions of the hard mask layer exposed by the first patterned soft mask layer to form a first patterned hard mask layer (see above teaching of Lee), but does not explicitly teach that forming the second etch mask comprises: 
patterning the first patterned soft mask layer to form a second patterned soft mask layer; and 
removing portions of the first patterned hard mask layer exposed by the second patterned soft mask layer to form a second patterned hard mask layer (see above teaching and combination of Genz).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Genz as applied to Claim 10 and further in view of Wang and Tashiro.
Regarding Claim 11, Lee and Genz teach the method of claim 10, but do not explicitly teach that forming the hard mask layer comprises forming a carbon-containing material layer, a carbon content of the carbon-containing material layer being inversely proportional to a difference between the first lateral dimension and the second lateral dimension.  However, see above teachings of Wang and Tashiro regarding result effective variables.

Regarding Claim 12, Lee, Genz, Wang and Tashiro teach the method of claim l1, wherein forming the hard mask layer comprises forming a spin- on-carbon layer, an amorphous carbon layer, a carbon compound layer, or a combination thereof (spin on SiOC).

Regarding Claim 13, Lee, Genz, Wang and Tashiro teach the method of claim 12, wherein patterning the first etch mask comprises performing one or more of an isotropic etching process and an anisotropic etching process to remove a portion of the first mask opening to form the second mask opening (all figures show anisotropic etching).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812